The Honorable Claire C. McCaskill Missouri State Auditor 224 State Capitol Building Jefferson City, MO  65101
Dear Auditor McCaskill:
By letter dated March 22, 2001, you have submitted a fiscal note and fiscal note summary prepared pursuant to Section 116.175, RSMo, concerning the initiative petition proposal to amend ArticleIV of the Missouri Constitution by adding Section 30(D).  The fiscal note summary which you submitted is as follows:
    A one-tenth of one percent sales tax assessed on the sale of fuel used to propel motor vehicles (automobiles, trailers, motorcycles, mopeds) would generate tax revenues of approximately $3,510,000 to $4,875,000 annually.  The tax revenues would be used to develop rail passenger service in Missouri.
Pursuant to Section 116.175, we approve the legal content and form of the fiscal note summary.  Since our review of the fiscal note summary is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                              JEREMIAH W. (JAY) NIXON Attorney General
DIVISION OF FINANCE:         (1) When the Commissioner of Securities COMMISSIONER OF SECURITIES:  makes a request for information about a DEPARTMENT OF INSURANCE:     financial institution that is proper and SUNSHINE LAW:                within the scope of the Commissioner's authority under Section 409.407 or when the Department of Insurance makes a request for information about a financial institution that is proper and within the scope of the Department's authority under Section 374.190, the Division of Finance may provide information about the financial institution, which would otherwise be prohibited from disclosure by Sections 361.070.1 or361.080, to the Commissioner or the Department, respectively, pursuant to Section 610.032 without need for a court order.  (2) When the Division of Finance obtains financial records in the course of an examination or investigation of a financial institution conducted pursuant to the provisions of Chapter 361, it acts within the exemption created by Section 408.962.1 and is permitted to transfer those financial records to the Commissioner of Securities when requested as part of a Section 409.407 investigation of the same financial institution or to the Department of Insurance when requested as part of a Section 374.190 investigation of the same financial institution, without providing notice to the customers whose financial records are being transferred.